DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-5 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Makower et al. (US 20050240147) [hereinafter Makower] in view of Wolf et al. (US 20180344378) [hereinafter Wolf].
Regarding claim 1, Makower discloses a method comprising:
(a) inserting a first dilation catheter (flexible catheter (100) of Fig. 5E) (para. 0234 and 0235) into a first [right] nostril of a patient (Figs. 5E and 8A-8C) (para. 0184, and para. 0135) ;
(b) positioning a first dilator (balloon (102) of Fig. 5E; para. 0234 and 0235) of the first dilation catheter (100).
(c) inserting a second dilation catheter (flexible catheter (100) of Fig. 5E) (para. 0236 and 0237) into a second [left] nostril of the patient (para. 0184, and para. 0138);
(d) after positioning the first dilator (balloon (102) of Fig. 5E; para. 0234 and 0235), positioning a second dilator (balloon (102) of Fig. 5E; para. 0236 and 0237) of the second dilation catheter in the second nostril adjacent to the nasal septum (Figs. 5E and 8A-8C) (para. 0184, and para. 0138), and
(e) expanding the first dilator (balloon (102) of Fig. 5E; para. 0184, 0234 and 0235) in the nasal cavity of a patient.
(f) expanding the second dilator (balloon 102 of Fig. 5E; para. 0236 and 0237) (Fig. 8D and 8E) (para. 0184);
Makower further discloses that the device i.e. the first and second dilation catheters and first and second dilators can be used to treat a deviated nasal septum and chronic enlargement of the inferior turbinates (para. 0017 – 0021). However, Makower fails to disclose positioning the first dilator and second dilator between a nasal septum and a turbinate of a patient and expanding the first dilator in order to remodel two or more of the nasal septum, the turbinate, or mucosal tissue of the patient but 
Wolf teaches a method for treating a deviated nasal septum (abstract) including a dilation catheter in the same field of endeavor of dilating passages with a bifurcated treatment element, made up of a pair of semi-ellipsoid balloons/dilators (72, 74) sized and configured to be inserted into the two nostrils of a patient, with the two dilators (72, 74) on opposite sides of the nasal septum (Fig. 5 and para. 0086). Wolf further teaches positioning the first dilator (72) and second dilator (74) between a nasal septum (S) and a turbinate (T) of a patient (para. 0113; Fig. 7A) and expanding the first dilator (72) and second dilator (74) in order to remodel two or more of the nasal septum (S), the turbinate (T), or mucosal tissue (M) of the patient (para. 0114; Fig. 7B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the step of positioning the first and second dilators in the right frontal sinus and the left maxillary sinus respectfully in Makower to position and expand the dilators between the nasal septum and the turbinate of the patient as taught by Wolf in order to yield the predictable result of treating and remodeling the deviated septum by opening up the nasal airway (para. 0115 of Wolf).
	Makower also fails to explicitly disclose the order of expansion of the first and second dilators. However, there are only a finite number of ways to order the expansion of the dilators i.e. expand both dilators simultaneously, expand the first dilator first, then the second dilator, or expand the second dilator first, then the first dilator. Each possibility yields the predictable result of dilating the left and right nasal cavity in order to align a deviated septum. Therefore, it would be obvious to one of ordinary skill to modify the method of Makower to include expanding both dilators simultaneously, or expanding the second dilator while the first dilator is already expanded, in order to achieve the predictable result of dilating the nasal cavities and treating the deviated septum.
Regarding claim 2, Modified Makower discloses wherein the nasal septum is deviated before the act of inserting the first dilation catheter, wherein the nasal septum is substantially straightened after the act of expanding the second dilator [para. 0017 – 0021 of Makower disclose how a deviated septum and reduction and/or removal of the inferior turbinate are done concurrently to alleviate obstruction of normal breathing and/or normal drainage from the paranasal sinuses. Makower specifically discloses using the device to treat a deviated septum, and one of ordinary skill in the art would understand that in order to fix a deviated septum, one must straighten it. Additionally, Wolf specifically discloses in order to correct a deviated septum, the balloon/dilator is expanded, which causes the nasal septum to move to one side and cartilage of the lateral wall may be moved out laterally to open the nasal airway; thereby fixing by straightening the deviated septum (para. 0115). Therefore, it is well known in the art to substantially straighten the nasal septum when treating a deviated septum.
Regarding claim 3, Modified Makower discloses wherein the first dilator comprises a balloon (para. 0184 of Makower), wherein the act of expanding the first dilator comprises communicating an inflation fluid to the balloon [Makower does not explicitly disclose expanding the dilator with inflation fluid. However, Makower discloses that the balloon can be injected with therapeutic fluid, therefore there is an inflation lumen for expanding the balloon (para. 0184 of Makower)].  
Regarding claim 4, Modified Makower discloses in para. 0017-0021 of Makower how a deviated septum and reduction and/or removal of the inferior turbinate are done concurrently to alleviate obstruction of normal breathing and/or normal drainage from the paranasal sinuses. Makower specifically discloses using the device to treat a deviated septum, and one of ordinary skill in the art would understand that the act of expanding the first dilator would cause the nasal septum to medialize; due to the pressure of expansion, resulting in an open airway. Additionally, Wolf further discloses that the act of expanding the dilator causes the septum to medialize in para. 0115. Therefore, it is well known in the art to medialize the nasal septum when treating a deviated septum.

Regarding claim 5, Modified Makower discloses in para. 0017-0021 of Makower how a deviated septum and reduction and/or removal of the inferior turbinate are done concurrently to alleviate obstruction of normal breathing and/or normal drainage from the paranasal sinuses. Makower specifically discloses using the device to treat a deviated septum, and one of ordinary skill in the art would understand that the act of expanding the first dilator would cause the turbinate to lateralize; due to the pressure of expansion, resulting in an open airway. Additionally, Wolf discloses that when the balloon/dilator is expanded, the turbinate is moved to the side, closer the nasal wall; thereby lateralizing it (para. 0114; Figs. 7A-7B of Wolf) and therefore such a step would have been obvious when treating a deviated septum.
Regarding claim 8 and 9, Modified Makower discloses in para. 0017 -0021 of Makower how a deviated septum and reduction and/or removal of the inferior turbinate are done concurrently to alleviate obstruction of normal breathing and/or normal drainage from the paranasal sinuses. Makower specifically discloses using the device to treat a deviated septum, and one of ordinary skill in the art would understand that the act of expanding the first dilator or the second dilator would remodel the nasal septum and interior turbinate, resulting in an open airway. Regarding claim 9, Makower discloses that the turbinates are three/four bony process that extend inwardly from the lateral walls of the nose (para. 0004). Makower does not expressly disclose the step of breaking or fracturing the thin bones of the turbinate. However, Wolf discloses that it is known to break/fracture the thin bone of the turbinate and to move/break the nasal septum during a deviated septum procedure (para. 0114 and 0115; Figs. 7A-7B) and therefore such a modification to the method of Makower would have been obvious in order to allow for reduction of the terminates and straightening of the deviated septum. 
Regarding claim 10, Modified Makower further discloses method comprising:

(b) removing the second dilator (balloon (102) of Fig. 5E; para. 0236 and 0237 of Makower) from the second [left] nostril of the patient (col. 44 lines 31-46 of Makower).
Regarding claim 11, Modified Makower discloses wherein the act of positioning the second dilator comprises positioning the second dilator at a depth corresponding to a depth of the positioned first dilator, such that the first and second dilators are at corresponding depths on opposite sides of the nasal septum [Wolf further teaches two dilators wherein one dilator is positioned at depth corresponding to a depth of the other dilator on opposite sides of the nasal septum (see Fig. 5 and para. 0086 of Wolf)].
Regarding claim 12, Modified Makower discloses wherein the first and second dilators are expanded simultaneously [As noted above in claim 1, given that there are only three possible ways to order the expansion of the dilators and either choice would yield the same outcome, one of ordinary skill in the art would understand simultaneously expanding both dilators as obvious to try in order to dilate the nasal cavities and treat the deviated septum].
Regarding claim 13, Modified Makower discloses wherein the first and second dilators exert opposing medial forces on the nasal septum due to the dilators being expanded simultaneously in order to straighten the deviated septum [it is well known in the art that when dilators are expanded simultaneously on the left and right side of the nasal septum, opposing pressures will be exerted in order to centralize the nasal septum].
Regarding claim 14, Modified Makower discloses wherein the expanded first dilator urges the nasal septum medially from a deviated configuration toward a substantially straight configuration, wherein the expanded second dilator prevents over-medialization of the nasal septum by the expanded 
Regarding claim 15, Modified Makower discloses wherein the first and second dilators are inflatable (col. 29 lines 15-25 of Makower), wherein the act of expanding the first dilator (balloon (102) of Fig. 5E; para. 0234 and 0235 of Makower) and the second dilator (balloon (102) of Fig. 5E; para. 0236 and 0237 of Makower) comprises communicating inflation fluid from an inflation fluid source to the first dilator and the second dilator [Makower does not explicitly disclose expanding the dilator with inflation fluid. However, Makower discloses that the balloon can be injected with therapeutic fluid, therefore the first and second dilators comprise inflation fluids from an inflation source in order to expand the balloon (para. 0184 of Makower). 
Regarding claim 16, Makower discloses a method comprising:
(a) positioning a first dilator (balloon 102 of Fig. 5E; para. 0234 and 0235 of) adjacent to a first [right] side of a nasal cavity of a patient (see Figs. 8A-8C); 
(b) after positioning the first dilator (Figs. 8A-8C). positioning a second dilator (balloon 102 of Fig. 5E; para. 0236 and 0237 of Makower) adjacent to a second [left] side of the nasal cavity (Figs. 8D and 8E);
(c) expanding the first dilator (balloon 102 of Fig. 5E; para. 0234 and 0235 of Makower) (Fig. 8A-8C) (para. 0184);
(d) expanding the second dilator (balloon 102 of Fig. 5E; para. 0236 and 0237) (Fig. 8D and 8E) (para. 0184);
Makower further discloses that the device i.e. the first and second dilation catheters and first and second dilators can be used to treat a deviated nasal septum and chronic enlargement of the inferior turbinates (para. 0017 – 0021). However, Makower fails to disclose positioning the first dilator 
Wolf teaches a method for treating a deviated nasal septum (abstract) including a dilation catheter in the same field of endeavor of dilating passages with a bifurcated treatment element, made up of a pair of semi-ellipsoid balloons/dilators (72, 74) sized and configured to be inserted into the two nostrils of a patient, with the two dilators (72, 74) on opposite sides of the nasal septum (Fig. 5 and para. 0086). Wolf further teaches positioning the first dilator (72) and second dilator (74) between a nasal septum (S) and a turbinate (T) of a patient (para. 0113; Fig. 7A) and expanding the first dilator (72) in order to urge the nasal septum toward the second dilator and expanding the second dilator (74) in order to restrict movement of the urged nasal septum (para. 0114 and 0115; Fig. 7B) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the step of positioning the first and second dilators in the right frontal sinus and the left maxillary sinus respectfully in Makower to position and expand the dilators in opposite sides of the nasal septum as taught by Wolf in order to yield the predictable result of treating and remodeling the deviated septum by opening up the nasal airway (para. 0115 of Wolf).
Regarding claims 17, Modified Makower discloses wherein the nasal septum is deviated laterally from a central plane before the acts of positioning the first and second dilators, wherein the expanded first dilator urges the nasal septum medially toward the central plane. [para. 0017 – 0021 of Makower disclose how a deviated septum and reduction and/or removal of the inferior turbinate are done concurrently to alleviate obstruction of normal breathing and/or normal drainage from the paranasal sinuses. Makower specifically discloses using the device to treat a deviated septum, and one of ordinary skill in the art would understand that in order to fix a deviated septum one must straighten it by urging the nasal septum medially toward the central plane]. Additionally, Wolf specifically discloses in 
Regarding claim 18, Modified Makower discloses wherein the expanded second dilator prevents movement of the medialized nasal septum past the central plane [due to the first and second dilators being confined to a limited space inside the nasal cavity and since one balloon is positioned in one nostril and the other balloon is positioned in the other nostril, the opposing pressure would not allow the septum to go past the central plane (para. 0114 and 0115 of Wolf and para. 0017-0021 of Makower).
Regarding claim 19, Makower discloses a method comprising:
 (a) inserting a first dilation catheter (flexible catheter (100) of Fig. 5E) (para. 0234 and 0235) into a first [right] nostril of a patient (Figs. 5E and 8A-8C) (para. 0184, and para. 0135) ;
(b) positioning a first dilator (balloon (102) of Fig. 5E; para. 0234 and 0235) of the first dilation catheter (100).
(c) after inserting the first dilator into the first nostril, inserting a second dilation catheter (flexible catheter (100) of Fig. 5E) (para. 0236 and 0237) into a second [left] nostril of the patient (para. 0184, and para. 0138);
(d) positioning a second dilator (balloon (102) of Fig. 5E; para. 0236 and 0237) of the second dilation catheter in the second nostril adjacent to the nasal septum (Figs. 5E and 8A-8C) (para. 0184, and para. 0138), and
(e) expanding the first dilator (balloon (102) of Fig. 5E; para. 0184, 0234 and 0235) in the nasal cavity of a patient.
(f) expanding the second dilator (balloon 102 of Fig. 5E; para. 0236 and 0237) (Fig. 8D and 8E) (para. 0184);

Wolf teaches a method for treating a deviated nasal septum (abstract) including a dilation catheter in the same field of endeavor of dilating passages with a bifurcated treatment element, made up of a pair of semi-ellipsoid balloons/dilators (72, 74) sized and configured to be inserted into the two nostrils of a patient, with the two dilators (72, 74) on opposite sides of the nasal septum (Fig. 5 and para. 0086). Wolf further teaches positioning the first dilator (72) and second dilator (74) between a first and second side of a deviated nasal septum of a patient, (para. 0113; Fig. 7A) [The examiner notes that the embodiment of Fig. 5 is considered to anticipate the claims; however, Fig. 7A is referenced for like features that are not shown in Fig. 5.] and expanding the first dilator (72) in order to medialize the deviated nasal septum and thereby remodeling the deviated nasal to achieve a substantially straight configuration of the nasal septum (para. 0114; Fig. 7B) [The examiner notes that the embodiment of Fig. 5 is considered to anticipate the claims; however, Fig. 7B is referenced for like features that are not shown in Fig. 5.],
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the step of positioning the first and second dilators in the right frontal sinus and the left maxillary sinus respectfully in Makower to position and expand the dilators between the nasal septum and the turbinate of the patient as taught by Wolf in order to yield the predictable result of treating and remodeling the deviated septum by opening up the nasal airway (para. 0115 of Wolf).

Regarding claim 20, Modified Makower discloses in para. 0017-0021 of Makower how a deviated septum and reduction and/or removal of the inferior turbinate are done concurrently to alleviate obstruction of normal breathing and/or normal drainage from the paranasal sinuses. Makower specifically discloses using the device to treat a deviated septum, and one of ordinary skill in the art would understand that the act of expanding the positioned first dilator would cause the turbinate to lateralize; due to the pressure of expansion, resulting in an open airway. Additionally, Wolf discloses that when the balloon/dilator is expanded, the turbinate is moved to the side, closer the nasal wall; thereby lateralizing it (para. 0114; Figs. 7A-7B of Wolf) and therefore such a step would have been obvious to one of ordinary skill in the art. 
Regarding claim 21, Modified Makower discloses wherein the first dilator (balloon (102) of Fig. 5E; para. 0234 and 0235) includes a distal portion [tip of the balloon shown in Fig. 5E which would be located on the right side of the deviated septum], wherein the second dilator (balloon (102) of Fig. 5E; para. 0236 and 0237)  includes a distal portion [tip of the balloon shown in Fig. 5E which would be located on the left side of the deviated septum], wherein after the act of expanding the second dilator, the distal portions of the first and second dilators extend approximately parallel to each other [Wolf .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Makower et al. (US 20050240147) [hereinafter Makower] in view of Wolf et al. (US 20180344378) [hereinafter Wolf], and in further view of Wu et al. (US 20140277071) [hereinafter Wu].
Regarding claim 7, Modified Makower discloses all of the limitations set forth in claim 1, including the first dilator and the method step of expanding the first dilator in the nasal cavity.
Modified Makower fails to disclose wherein the expanded first dilator comprises a friction enhancing feature.
Wu teaches a balloon dilation system used to dilate the paranasal sinuses in a patient (para. 0002 and 0003). Wu further discloses several embodiments of inflation balloons with various gripping surfaces such as a corrugated (plurality of annular ridges), knobby (plurality of knobs), etc. (see Figs, 4-15B) for the purpose of enhancing the friction between the balloon and the nasal surface (para. 0058). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first dilator in Modified Makower to include the frictional enhancing features in Wu in order to decrease or prevent the balloon from slipping within the airway during inflation [para. 0058].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Webster et al. (US 20110054438) teaches a balloon dilation system comprised of two dilation catheters (not labeled) (Figs. 3C and 3D) either inserted simultaneously or one at a time and are adjacent to each other; Once positioned, balloons (60,62) can be simultaneously inflated (para. 0033).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                                                                            
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771